Roberts, J.
The only question in this case is, whether or not the place was public, at which the cards were played. A *224place may be public all the time, as a street, public square, in a town and the like. It may be made public, for the time being only, by the congregation of a number of people, as at a muster ground, a race course, or a camp-meeting or the like, or a place in the woods where a number of persons had notoriously congregated for the purpose of gaming : or a place in the woods, notorious as a resort for gaming. It would be difficult to define and enumerate every mode by which a place usually private may be made public temporarily. In this case, several persons declared their intention of finding some private place to play cards, where it would not be indictable, and went into the woods, five hundred yards from the house and the road, and got behind the’field, at which place no one could see them from the road or from the house ; and there they played cards, and money was bet. The witness after a while, knowing which way they had gone, started out and found them thus playing.
We think this was not shown to be a public place within the meaning of the law, and a new trial should have been granted.
It was not shown that persons generall}' resorted to this place in the woods to play cards, nor was it shown that it was known that these persons were going to meet there to play cards or for any other purpose, nor was anything shown to be connected with the place to give it the character of a public place. Judgment reversed and cause remanded.
Reversed and remanded.